                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE


 David Dell'Aquila, on behalf of himself and
 all others similarly situated               ,
        Plaintiff(s),

v.                                                               3:19-cv-00679
                                                       Case No._____________________
Wayne LaPierre, the National Rifle Association,
and the NRA Foundation, Inc.
                                             ,
        Defendant(s).


                             BUSINESS ENTITY DISCLOSURE
     (Disclosure of corporate affiliations, business entity citizenship, and financial interests)

      Pursuant to Fed. R. Civ. P. 7.1 and L.R. 7.02, Wayne LaPierre makes the
      following disclosures:


INSTRUCTIONS: Check the applicable box or boxes, and fully provide any required
information. Attach separate pages as necessary to fully provide required information.

        x    This party is an individual, who resides in Virginia.


             This party is a public not-for-profit corporation or other publicly held entity,
             incorporated in ______________ and with a principal place of business in
             __________.
             .

             This party is a privately held corporation, incorporated in __________ and
             with a principal place
                               .     of business in ________________
                                                     _


             This party has parent corporations

                     If yes, identify on attached page(s) all parent corporations, including
                     grandparent and great- grandparent corporations.

             Ten percent or more of the stock of this party is owned by a publicly held
             corporation or other publicly held entity.

                     If yes, identify on attached page(s) all such owners.



     Case 3:19-cv-00679 Document 26 Filed 11/20/19 Page 1 of 3 PageID #: 102
           This party is a limited liability company or limited liability partnership.

                    If yes, identify on attached page(s) each member of the entity and the
                    member’s state of citizenship. If any member is other than an individual
                    person, the required information identifying ownership interests and
                    citizenship for each sub-member must be provided as well. See Delay v.
                    Rosenthal Collins, Grp., LLC, 585 F.3d 1003 (6th Cir. 2009).

           This party is an unincorporated association or entity.

                    If yes, identify on attached page(s) the nature of the entity, the members of
                    the entity and the member’s state of citizenship. If any member is other than
                    an individual person, the required information identifying ownership
                    interests and citizenship for each sub-member must be provided as well.

           This party is trust.

                    If yes, identify on attached page(s) each trustee and each trustee’s state of
                    citizenship. If any trustee is other than an individual person, the required
                    information identifying ownership of the non-individual the trustee and state of
                    citizenship of each sub-trustee must be provided as well.

           Another publicly held corporation or another publicly held entity has a direct
           financial interest in the outcome of the litigation.

                     If yes, identify on attached page(s) all corporations or entities and the
                     nature of their interest.


     Any additional pertinent information should also be provided on attached page(s).


      11/20/2019
Date: _________           Signature: ________________________________________
                                      s/ W. Allen McDonald

                          Printed Name:_____________________________________
                                        W. Allen McDonald

                          Title: ____________________________________________
                                  Attorney




   Case 3:19-cv-00679 Document 26 Filed 11/20/19 Page 2 of 3 PageID #: 103
                              CERTIFICATE OF SERVICE

        I hereby certify that on November __,
                                          20 2019, I caused the foregoing to be served via ECF
and first-class mail upon:
                                    Aubrey B. Harwell, Jr, aharwell@nealharwell.com
David Dell’Aq uila
862 Bresslyn Road,                  John E. Quinn, jquinn@nealharwell.com
Nashville, TN 37205                 William J. Harbison, II, jharbison@nealharwell.com
                                     .
Plaintiff, Pro se                   Counsel for Defendant, NRA Foundation



                                           ______________________________
                                            W. Allen McDonald
                                           Print Name (Bar No.________)
                                                               016210




    Case 3:19-cv-00679 Document 26 Filed 11/20/19 Page 3 of 3 PageID #: 104
